DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1-12 and 19-24 are currently pending. 
	This is the first office action on the merits of the claims. Non-elected claims 2, 8-12 and 19-24 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 1 and 3-7 are currently under consideration.

Election/Restrictions
Applicant’s election of Group VII (SEQ ID NOs: 146- 245) in the reply filed on Feb. 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of species in the reply filed on Feb. 28, 2022 is acknowledged. Applicants elected the following species:
Antibiofilm/ immunomodulatory peptide(s): the peptide of SEQ ID NO: 151, which is the D-form peptide amidated at the carboxy terminus.
Claim 8 is withdrawn from further consideration as being drawn to nonelected species (see applicant’s response dated Feb. 28, 2022).  Specifically, the formula of claim 8 does not encompass the elected species, D- (I W L R L K V V L K R K). Thus, it is withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Mar. 1, 2022 are being considered by the examiner.
Specification
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Specifically, [0247], Table 5; and [0275], Table 6—of the specification as-filed contain sequences having 4 or more specifically defined amino acids but are not identified by SEQ ID NOs.  
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) because: as written, claim 4 can be interpreted in at least 2 ways. In particular, line 2 of claim 4 recites "a non-natural amino acid equivalent". A non-natural amino acid equivalent of claim 4 could be interpreted to mean: 
(i) “the antibiofilm or immunomodulatory peptide of claim 3”, further comprises an additional natural amino acid (i.e. a natural amino acid that is an equivalent of a non-natural amino acid). 
This interpretation is reasonable since a non-natural amino acid equivalent would, in fact, be represented by a natural amino acid; and the specification defines functional substitutes so broadly, that additional natural amino acids would represent functional variants. Further, the specification does not clearly define the term “non-natural amino acid equivalent”. 
Alternatively, claim 4 could be interpreted as indicating that: 
(ii) “the antibiofilm or immunomodulatory peptide of claim 3” must include a non-natural amino acid substitution to the amino acid sequence comprising a specific peptide or functional variant of claim 3. 
In this interpretation the reference to “a non-natural amino acid equivalent” allows for either of embodiments (i) or (ii) to be encompassed.
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).
Claim 5 depends from claim 4 and is rejected also. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GURURAJ, WO 95/00653, Pub: Jan. 5, 1995, as evidenced by Gururaj_pep__vs__SEQ ID NO_151_pep__align sequence comparison.  
	Regarding claims 1 and 3, Gururaj discloses a purified synthetic peptide having anti-fungal activity. The isolated anti-biofilm peptide disclosed, KAHWLRLKALAKRK, is a functional variant (60.3% sequence identity, as defined in the instant specification (pars. [0133] and [0227]); and  evidenced by ABSS comparison tool (http://abss.uspto.gov/abss4examiners/) results; as illustrated by Gururaj_pep__vs__SEQ ID NO_151_pep__align, with non-amidated amino acids (see the instant specification par. [0113] and [0133])) of SEQ ID NO: 151 and is indicated for use in human pharmaceuticals. (pg. 3, lines 13-15 and line 19; pg. 11, line 4).
	Thus, claims 1 and 3 are anticipated by Gururaj.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1 and 3-7 are rejected as being obvious over GURURAJ, WO 95/00653, Pub: Jan. 5, 1995, as evidenced by Gururaj_pep__vs__SEQ ID NO_151_pep__align, as applied to claims 1 and 3 above; in further view of HANCOCK, WO 2006050611 A1 (‘611), Pub: May 18, 2006, on IDS; HANCOCK, US 20160289287 A1 (‘287), Pub: Oct. 6, 2016, on IDS; and DE LA FUENTE-NUNEZ, Chemistry and Biology; 22: 196-205, Pub: 2015, on IDS, and evidenced by ABSS_SEQ ID NO_151_vs_103 Variant_XWLRLKVVLKRK.pdf, generated on May, 3, 2022. 
Regarding claims 1 and 3-7, Gururaj discloses a purified synthetic peptide having anti-fungal activity. Gururaj discloses, KAHWLRLKALAKRK (SEQ ID NO: 1), which is a 14 amino acid functional variant (60.3% sequence identity) of SEQ ID NO: 151 for use in human pharmaceuticals. (pg. 3, lines 13-15 and line 19; pg. 11, line 4). Further, the instant specification defines the term “about” to indicate +/- 20%. ([0227]). 
Gururaj does not teach D- amino acids, retro-inverso species, or the limitations of claims 4-6.

Regarding claims 1 and 3, ‘287 discloses conservative substitutions and screening of L-, D-, and retro-inverso peptide species having known anti-fungal properties. ([0089]; [0189]; [0133]). In addition, ‘287 discloses truncation at the N- or C-terminal ends to derive mimetics, and claims a contiguous 12 amino acid sequence containing only the residues V, R, L, I, A, W, F, K, Q, and G. ([0025]; claim 3).
In addition, De le Fuente-Nunez teaches screening D- L- and retro-inverso species of peptides using only amino acids V, R, L, I, A, W, F, K, and Q, with no more than 1 “Q”. (See entire document, specifically Table 1).

Thus, it would have been obvious to one having ordinary skill in the art to prepare and screen the D-amino acid version of Gururaj’s anti-fungal peptides (e.g., KAHWLRLKALAKRK) to test the anti-biofilm properties of the known species using the parameters of ‘287 (e.g., , L-, D-, and retro-inverso species) and De la Fuente-Nunez (e.g., truncation to 12 amino acids ,L-, D-, and retro-inverso species containing only amino acids V, R, L, I, A, W, F, K, and Q, thereby excluding Histidine (H)) at the time of filing. Thus, in applying the practices as disclosed and taught in the art – one would have obtained the amino acid sequence D-XWLRLKALAKRK, wherein X is selected from the group consisting of V, R, L, I, A, W, F, K, and Q or G, which is three conservative substitutions away from D-XWLRLKVVLKRK. As such, it is a functional variant of instant SEQ ID NO: 151.  Thus, it is reasonable to expect that application of known methods available to one of ordinary skill at the time of filing would have resulted in a peptide having greater than about 90% sequence identity with instant SEQ ID NO: 151 (93.3% sequence identity as evidenced by ABSS sequence comparison tool (http://abss.uspto.gov/abss4examiners/) results; as illustrated by ABSS_SEQ ID NO_151_vs_103 Variant_XWLRLKVVLKRK.pdf). Further, one would have been motivated to do so to identify additional anti-biofilm or immunomodulatory peptides, or those with improved properties.
Regarding claim 4, ‘611 teaches modifying known anti-fungal species with non-natural amino acids. ([0129]; [0064] and [0067]). 
Regarding claims 4 and 5, ‘287 teaches non-natural amino acid substitution, and the use of homoarginine and ornithine for arginine and lysine. ([0091]). Thus, substituting homoarginine for arginine and ornithine for lysine are clearly recognized in the art.
Regarding claims 6 and 7, both ‘611 and ‘287 teach anti-fungal peptides of similar length and sequence makeup [SEQ ID NOs:1-2166 (‘611, claim 6) and SEQ ID NOs: 1-749 (‘287, claim 4), plus analogs, derivatives, enantiomers, etc.]; as well as, addition of 0 to 50 amino acids on either side of the functional peptide sequence or functional variant represented in instant claim 6. (‘611: [0129], claim 6; ‘287: [0024] and claim 4).
Thus, the artisan would see this consistent modification across multiple references spanning over 10 years as standard practice, and thereby as an obvious modification.
Therefore, regarding claim 7 it would have been obvious to modify a known anti-fungal peptide (e.g., KAHWLRLKALAKRK, as taught by Gururaj and modified by the prior art teachings) by addition of 0 to 50 amino acids to the N- and C-terminus of the peptide at the time of filing. (as taught by ‘611 and ‘287). Further, the artisan would have had a high expectation of achieving a functional antibiofilm or immunomodulatory peptide variant having greater than about 90% sequence identity to instant SEQ ID NO: 151 by applying the disclosures and teachings highlighted above.
Thus, claims 1 and 3-7 are rendered obvious. 

Conclusion

Summary of Claims: Claims 1 and 3-7 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658